DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2020 has been entered.

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
•	This action is in reply to the RCE filed on 10/29/2020.
•	Claims 1, 13, 18, and 21 have been amended and are hereby entered.
•	Claims 5-8, 10-11, and 15 have been canceled.
•	Claims 1-4, 9, 12-14, and 16-22 are currently pending and have been examined. 
•	This action is made Non-FINAL.

Response to Arguments
Applicant’s arguments filed 10/29/2020 have been fully considered but they are not persuasive.
The Examiner is withdrawing the 35 USC § 112 rejections due to Applicant’s amendments.
New claim objections have been entered due to applicant’s amendments.
New 35 USC § 112 rejections have been entered due to applicant’s amendments.
Applicant’s arguments with respect to 35 USC § 101 have been fully considered and are not persuasive.  
Regarding Applicant’s argument on pages 10-11, that the claims are not directed to methods of organizing humanity activity, the Examiner respectfully disagrees.  The argument is not convincing.  As indicated in the 35 USC § 101 rejection below, the claims recite comparing a current transaction to historical classification data, classifying the current transaction as a non-pre-approved transaction, determining that the current transaction exceeds a predetermined threshold, generating a communication to a second user requesting approval of the current transaction, confirming an identity of the second user by comparing fingerprint data to historical fingerprint data, approval or denial by the second user, approving or denying the current transaction, indicating the current transaction is approved or denied, wherein the transaction is an attempt to access a secure building, and the electronic transaction device is a security access device, which is a commercial or legal interaction, specifically a legal interaction of entities with access to a joint account authorizing access to the account.  The Specification at [0001]-[0002] discloses that the invention generally relates to transactions requiring multi-party approval, and that many relationships, both personal and business, involve two or more people who have joint 
The Applicant further argues, on page 11, accessing secure building is not one of the enumerated “certain” methods.  The argument is not convincing.  The Examiner respectfully notes that the cases listed in the MPEP are meant to be examples, and are not meant to be an exhaustive list; nor are the cases meant to limit what is considered a certain method of organizing human activity. Furthermore, the Supreme Court expressly declined to limit the categories of unpatentable abstract ideas. The Supreme Court’s opinion in Alice states that these enumerated categories were not intended as exclusive. Specifically, the Court wrote: “In any event, we need not labor to delimit the precise contours of the ‘abstract ideas’ category in this case.” Alice, 134 S. Ct. at 2357; accord Content Extraction, 776 F.3d at 1347. While the instant application may or may not be analogous to the decisions listed by the Applicant, the claims of the instant application recite a legal interaction of entities with access to a joint account authorizing access to the account. The claims, therefore, recite a method of organizing human activity.
Regarding Applicant’s argument on pages 11-12, that the claim integrates the abstract idea into a practical application, the Examiner respectfully disagrees.  Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in 
Furthermore, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  Here, the claims recite generic computer components, i.e., a generic computing device, a generic computer program product, the 
Furthermore, the Specification discloses a problem and improvement to the business or commercial process of authorizing transactions for two or more people that have joint authorization over an account, at least at [0001]-[0002], disclosing that the invention generally relates to transactions requiring multi-party approval, and that many relationships, both personal and business, involve two or more people who have joint access to financial accounts, hard assets, locations, or other jointly held assets, and that it is preferable to require joint authorization by two or more people in the same relationship before transactions involving the financial accounts, hard assets, locations, or other jointly held assets take place.
Regarding Applicant’s argument, on pages 14-15, that in light of Electric Power Group and MPEP 2106.05(a) claims 1 and 18 provide improvements in the technology and technological field of transaction authorization, the Examiner respectfully disagrees.  The Applicant further argues that the claim receives data, generates new data, and uses the new data in subsequent steps, and therefore should be deemed patent eligible.  The argument is not convincing.  As an initial matter, the Examiner disagrees that the claims recite a technical solution to a technical problem.  Rather, the pending claims are directed to solving the problem of authorizing transactions for two or people that are authorized to access an account (see 
Furthermore, Applicant’s reliance upon Electric Power Group is misplaced.  In Electric Power Group, the court noted that the claim does not even require a new source or type of information, or new technique to analyze it.  However, the claims in Electric Power Group were directed to detecting events on an interconnected electric power grid in real time over a wide area and automatically analyze events on the interconnected electric power grid.  The Examiner fails to see how the claims of the instant application are analogous to the claims at issue in Electric Power Group.  Furthermore, the Examiner fails to see how the claims of the instant application are directed to components or methods “such as measurement devices or techniques that generate new data.”  In the instant application, the Examiner fails to see where the technological improvement is. The claims of the instant invention use only generic computer components performing customary and generic steps of comparing a current transaction to historical classification data, classifying the current transaction as a non-pre-approved transaction, determining that the current transaction exceeds a predetermined threshold, generating a communication to a second user requesting approval of the current transaction, confirming an identity of the second user by comparing fingerprint data to historical fingerprint data, approval or denial by the second user, approving or denying the current transaction, indicating the current transaction is approved or denied, wherein the transaction is an attempt to access a secure building, and the electronic transaction device is a security access device. Applicant’s reliance upon Electric Power Group
Regarding Applicant’s argument on page 15, that the claim limitations are well-understood, routine, or conventional and integrate the exception into a practical application, the Examiner respectfully disagrees. The limitations are directed to an abstract idea and when determining if the claims are directed to significantly more, the additional limitations of the claims in addition to the abstract idea are analyzed. In the claims of the instant application, the claims recite generic computer components performing generic functions of comparing a current transaction to historical classification data, classifying the current transaction as a non-pre-approved transaction, determining that the current transaction exceeds a predetermined threshold, generating a communication to a second user requesting approval of the current transaction, confirming an identity of the second user by comparing fingerprint data to historical fingerprint data, approval or denial by the second user, approving or denying the current transaction, indicating the current transaction is approved or denied, wherein the transaction is an attempt to access a secure building, and the electronic transaction device is a security access device. These are merely generic computer components performing customary and generic steps. The Examiner fails to see, and the Applicant fails to point out, how the steps are unconventional steps that confine the claims to a particular useful application.
Regarding Applicant’s argument on pages 15-16, that the finger printer scanner on the mobile phone is a particular machine that is integral to the claims and is an additional element that implements the alleged judicial exception, the Examiner respectfully disagrees.  As an initial matter, the Examiner notes that finger print scanners are commonplace in mobile devices and phones.  Finger print scanners have been implemented into cell phones as early as the year 2004, as noted in “How Does In-Display Fingerprint Scanning Work?” by Vann Vicente, How-To-Geek, dated Nov 6, 2020 https://www.howtogeek.com/694294/how-does-in-display-fingerprint-
Regarding Applicant’s argument on pages 16-17, that the electronic security access device is a particular machine that is a particular machine that is integral to the claims and is an additional element that implements the alleged judicial exception, the Examiner respectfully disagrees.  The Examiner has failed to see, and the Applicant has failed to point out, how the security access device is a particular machine.  The Specification at [0067] discloses that the security access device may be “for example, a card reader, finger print scanner, or iris scanner that controls access to a secured area or building.”  The electronic security access device therefore does not integrate the claims into a practical application.
Regarding Applicant’s argument on page 17, that the claims recite significantly more than the alleged abstract idea, the Examiner respectfully disagrees.  The limitations are directed to an abstract idea and when determining if the claims are directed to significantly more, the additional limitations of the claims in addition to the abstract idea are analyzed.  In the instant application, the additional elements of the claim 1 include receiving, a the computer device, an electronic notice; receiving in real time, by the computer device and from a mobile from of the 
The claims are not patent eligible.
Applicant’s arguments with respect to 35 USC § 103 have been fully considered and are not persuasive.  
Applicant’s arguments with respect to claims 1, 13, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
For the reasons above, Applicant’s arguments are not persuasive. 

Claim Objections
Claim 21 is objected to because of the following informalities:  The claim recites “approval, of the current transaction, of a majority of all users… is required.”  This is grammatically incorrect.  For clarity, Examiner recommends amending the claim to recite “approval, of the current transaction, from a majority of all users… is required” (emphasis added).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 9, 12-14, and 16-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 1, claim 1 recites the limitations of “comparing… the current transaction to historical classification data; classifying… the current transaction as non-pre-approved transaction based on the comparing… wherein the transaction is an attempt to access a secure building.”  The Examiner fails to find support for classifying the transaction of access to a secure building as a non-pre-approved transaction.  While the Specification at [0062] discusses the building a classification model by separating data into pre-approved and non-pre-approved transactions, the Specification does not disclose how this classification model is built using history of accessing a secure building attempts.  Rather, the Specification discloses building a classification model based on a financial transaction (See Specification at [0062], disclosing 
Furthermore regarding claim 1, claim 1 recites the limitations of “determining… that the current transaction exceeds a predetermined threshold, the determining being independent from the classifying… wherein the transaction is an attempt to access a secure building.”  The Examiner fails to find support for this feature.  While the Specification at [0068] discloses that a transaction may be access to a secure building, the Specification does not disclose any determining that the current transaction of accessing a building exceeds a predetermined threshold.  Rather, the Specification describes predetermined thresholds as spending limit thresholds for a financial transaction (see Specification at least at [0062], disclosing “If the attempted purchase is classified as non-pre-approved, the system determines whether or not the attempted purchase exceeds a predetermined threshold (for example, a set dollar amount). If the system determines that the attempted purchase exceeds the predetermined threshold, the system requests, in real time, approval from a joint account holder other than the person. If the joint account holder withholds approval of the attempted transaction, then the transaction is blocked at 
Furthermore regarding claim 1, claim 1 recites the limitations of “confirming, by the computer device, an identity of the second user by comparing the fingerprint data to historical fingerprint data.”  The Examiner fails to find support in the specification for this feature.  While the Specification at [0075] discloses that a response from a second person may have a security feature such as, for example, a finger print scanner, the Specification does not disclose comparing fingerprint data to historical fingerprint data.  Therefore, it is new matter. 
Regarding claim 13, claim 13 recites the limitation “compare… the current transaction to historical classification data; classify… the current transaction as non-pre-approved transaction based on comparing… wherein the transaction is an attempt to access a secure building.”  The Examiner fails to find support for classifying the transaction of access to a secure building as a non-pre-approved transaction.  While the Specification at [0062] discusses the building a classification model by separating data into pre-approved and non-pre-approved transactions, the Specification does not disclose how this classification model is built using history of accessing a secure building attempts.  Rather, the Specification discloses building a classification model based on a financial transaction (See Specification at [0062], disclosing “when a purchase is attempted at point of sale, the system compares the attempted purchase to the historical classification data in the historical database to classify the attempted purchase as pre-approved or non-pre-approved. If the attempted purchase is classified as non-pre-approved, the system determines whether or not the attempted purchase exceeds a predetermined threshold (for example, a set dollar amount). If the system determines that the attempted purchase exceeds the 
Furthermore regarding claim 13, claim 13 recites the limitation “determine… that the current transaction does not exceed a predetermined threshold, the determining being independent from the classifying.” The Examiner fails to find support for this feature.  While the Specification at [0068] discloses that a transaction may be access to a secure building, the Specification does not disclose any determining that the current transaction of accessing a building does not exceed a predetermined threshold.  Rather, the Specification describes predetermined thresholds as spending limit thresholds for a financial transaction (see Specification at least at [0062], disclosing “If the attempted purchase is classified as non-pre-approved, the system determines whether or not the attempted purchase exceeds a predetermined threshold (for example, a set dollar amount). If the system determines that the attempted purchase exceeds the predetermined threshold, the system requests, in real time, approval from a joint account holder other than the person. If the joint account holder withholds approval of the attempted transaction, then the transaction is blocked at POS.”).  The Specification is devoid of any disclosure of predetermined threshold that relates to accessing a secure building.  The Examiner fails to find support for this limitation, and therefore, it is new matter.
Regarding claim 18, claim 18 recites the limitations “compare… the current transaction to historical classification data… classify… the current transaction as a non-pre-approved transaction based on the comparing… wherein the transaction is an attempt to access a secure 
Furthermore, claim 18 recites the limitations “determine that the current transaction exceeds a predetermined threshold, the determining being independent from the classifying.”  The Examiner fails to find support for this feature.  While the Specification at [0068] discloses that a transaction may be access to a secure building, the Specification does not disclose any determining that the current transaction of accessing a building exceeds a predetermined threshold.  Rather, the Specification describes predetermined thresholds as spending limit thresholds for a financial transaction (see Specification at least at [0062], disclosing “If the 
Furthermore, claim 18 recites the limitation “confirm an identity of the second user by comparing the fingerprint data historical fingerprint data” The Examiner fails to find support in the specification for this feature.  While the Specification at [0075] discloses that a response from a second person may have a security feature such as, for example, a finger print scanner, the Specification does not disclose comparing fingerprint data to historical fingerprint data.  Therefore, it is new matter.
Claims 1-4, 9, 12, 14, 16-17, and 19-22 are rejected due to their dependency to a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 9, 12-14, and 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitations of “determining… that the current transaction exceeds a predetermined threshold, the determining being independent from the classifying… wherein the transaction is an attempt to access a secure building.” This limitation is confusing.  What is a predetermined threshold when a transaction is accessing a secure building?  The Specification offers no clarification.  Rather, the Specification describes a predetermined threshold relating to a financial transaction, and a predetermined threshold being a monetary amount (see, for example, the Specification at [0079], disclosing “the predetermined threshold is a monetary amount above which a transaction requires approval of the second person 200. In embodiments, the predetermined threshold is a monetary amount that differs depending on the vendor, the product or service purchased, and/or the location of the purchase”).    It is unclear what a predetermined threshold is with respect to a transaction of accessing a secure building, and the claim is therefore unclear.
Regarding claim 13, claim 13 recites the limitation “determine… that the current transaction does not exceed a predetermined threshold, the determining being independent from the classifying.” This limitation is confusing.  What is a predetermined threshold when a transaction is accessing a secure building?  The Specification offers no clarification.  Rather, the Specification describes a predetermined threshold relating to a financial transaction, and a predetermined threshold being a monetary amount (see, for example, the Specification at [0079], disclosing “the predetermined threshold is a monetary amount above which a transaction requires 
Regarding claim 18, claim 18 recites the limitations “determine that the current transaction exceeds a predetermined threshold, the determining being independent from the classifying.” This limitation is confusing.  What is a predetermined threshold when a transaction is accessing a secure building?  The Specification offers no clarification.  Rather, the Specification describes a predetermined threshold relating to a financial transaction, and a predetermined threshold being a monetary amount (see, for example, the Specification at [0079], disclosing “the predetermined threshold is a monetary amount above which a transaction requires approval of the second person 200. In embodiments, the predetermined threshold is a monetary amount that differs depending on the vendor, the product or service purchased, and/or the location of the purchase”).    It is unclear what a predetermined threshold is with respect to a transaction of accessing a secure building, and the claim is therefore unclear.
Claims 1-4, 9, 12, 14, 16-17, and 19-22 are rejected due to their dependency to a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 9, 12-14, and 16-22 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claims 1, 13, 
Under Step 2A, Prong One of the 2019 PEG, claims 1, 13, and 18 recite, in part, a method, product, and system of organizing human activity.  Claim 1 recites a current transaction being attempted by a first user at an electronic transaction device, the current transaction requiring access to a joint account, the first user and a second user having authority to access the joint account; comparing in real time the current transaction to historical classification data; classifying in real time the current transaction as non-pre-approved transaction based on the comparing; determining in real time after the classifying that the current transaction exceeds a predetermined threshold, the determining being independent from the classifying; generating in real time and after the determining, a first electronic communication to the second user requesting approval of a current transaction by the second user; confirming an identity of the second user by comparing the fingerprint data to historical fingerprint data; approval of the current transaction by the second user; approving in real time the current transaction based on the classifying, the determining, and the receiving; a communication indicating the current transaction is approved, wherein the transaction is an attempt to access a secure building, and the electronic transaction device is a security access device.   Claim 13 recites a current transaction being attempted by a first user at an electronic transaction device, the current transaction requiring access to a joint account, the first user and a second user having authority to access the joint account; compare in real time the current transaction to historical classification data; classify in real time the current transaction as a non-pre-approved transaction based on the comparing; determine in real time, and after the classifying, that the current transaction does not exceed a predetermined threshold, the determining being independent from the classifying; approve in real time, and after the determining, the current transaction based on the classifying and the determining; generate in real time, and after the approving, an electronic communication to the electronic transaction device approving the current transaction; and a communication indicating the current transaction is approved wherein the transaction is an attempt to access a secure building, and the electronic transaction device is a security access device.  Claim 18 recites a current transaction being attempted by a first user at an electronic transaction device, the current transaction requiring access to a joint account, the first user and a second user having authority to access an asset in the joint account; compare in real time the current transaction to historical classification data; classify in real time the current transaction as a non-pre-approved transaction based on the comparing; determine in real time, and after the classifying, that the current transaction exceeds a predetermined threshold, the determining being independent from the classifying; generate in real time, and after the determining, a first electronic communication to the second user requesting approval of the current transaction by the second user; confirm an identity of the second user by comparing the fingerprint data to historical fingerprint data; denial of the current transaction by the second user; deny in real time the current transaction based on the classifying, the determining, and the receiving; and a communication indicating the current transaction is denied, wherein the transaction is an attempt to access a secure building, the electronic transaction device is a security access device.  The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers commercial or legal interactions (certain methods of organizing human activity), but for the recitation of generic computer components.  The claims as a whole 
Under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. In particular, claim 1 only recite the additional elements— receiving, by a the computer device, an electronic notice; receiving in real time, by the computer device and from a mobile from of the second user, fingerprint data; receiving in real time, by the computer device, approval; transmitting in real time, by the computer device, to the electronic transaction device, a second electronic communication.  Claim 13 only recite the additional elements— receive an electronic notice; transmit in real time to the electronic transaction device the 
The additional elements of claim 1 include a computer device; fingerprint data acquired by a fingerprint scanner on the mobile phone of the second user.  The additional elements of claim 13 include a computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to perform claimed steps and functions.  The additional elements of claim 18 include a system comprising: a processor, a computer readable memory, and a computer readable storage medium; program instructions to perform claimed steps and functions; fingerprint data of the second user acquired by a fingerprint scanner on the mobile phone of the second user; and the program instructions are stored on the computer readable storage medium for execution by the processor via the computer readable memory.  The additional elements are recited at a high-level or generality (i.e., as generic computer components performing generic functions of comparing a current transaction to historical classification data, classifying the current transaction as a non-pre-approved transaction, determining that the current transaction exceeds a predetermined threshold, generating a communication to a second user requesting approval of the current transaction, confirming an identity of the second user by comparing fingerprint data to historical 
 Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the claims amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Generally linking the use of the judicial exception to a particular technological environment or field of use using generic computer components cannot provide an inventive concept.
Furthermore, under Step 2B of the 2019 PEG, the additional elements found to be insignificant extra-solution activities under Step 2A Prong Two, are re-evaluated to determine if the elements are more than what is well-understood, routine and conventional activity in the field.  Here, the Specification does not provide any indication that the computer receiving an electronic notice, receiving fingerprint data, and transmitting a second electronic communication are anything other than generic computer components and the Symantec, TLI, and OIP Techs court decisions cited in MPEP 2106.05[d][ii] indicate that mere receiving or transmitting of data Berkheimer Option 2.  The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claims 4, 9, 12, and 17 simply further describes the technological environment.  Dependent claims 2-3, 14, 16, and 19-22 simply help to define the abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-4, 9, 12-14, and 16-22 is/are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0116187 (“Gahnoog”) in view of US 2017/0186014 (“Nowak”) and in further view of US 7,757,943 (“D’Angelo”).
Regarding claim 1, Gahnoog discloses a computer-implemented method comprising (See at least FIGs. 2A-2D): 
receiving, by a computer device, an electronic notice of a current transaction being attempted by a first user at an electronic transaction device (The event control computing platform may receive a request to authorize an event from the subordinate user computing , 
the current transaction requiring access to an account (The event control computing platform may receive a request to authorize an event from the subordinate user computing device.  See at least [0036].  See also FIG. 2A, step 202.  For example, a user (e.g., a teenager) of a subordinate user computing device may use the subordinate user computing device to request authorization to access a secondary bank account or line or credit controlled or managed by a supervisory user computing device which may operated by a supervisory user (e.g., a parent). For example, the supervisory user computing device may control access to a different source of funds that contains sufficient funds for a purchase. However, the parent operating the supervisory user computing device may not wish to grant unfettered access to the different source of funds. In this example, then, the subordinate user computing device may request authorization from the supervisory user computing device to use the different funding source to fund the purchase.  See at least [0020].  The Examiner interprets the funds in the account to be used for a purchase as the current transaction requiring access to an account.), 
the first user and a second user having authority to access the account (For example, a user (e.g., a teenager) of a subordinate user computing device may use the subordinate user computing device to request authorization to access a secondary bank account or line or credit controlled or managed by a supervisory user computing device which may operated by a supervisory user (e.g., a parent).  For example, the supervisory user computing device may control access to a different source of funds that contains sufficient funds for a purchase. ; 
comparing in real time, by the computer device, the current transaction to historical classification data (Event control computing platform may alter a rule based on part on authorizations received from supervisory user computing device.  The past authorizations may involve subordinate computing devices, for example, if a supervisory computing device has a history of authorizing transactions with a common characteristic, the platform may learn to automatically authorize such transactions identified as being similar to those previously authorized.  See at least [0057].  The Examiner interprets previous transactions as historical classification data, as the data is being used to classify the transaction.); 
classifying in real time, by the computer device, the current transaction as a non-pre-approved transaction based on the comparing (Event control computing platform may alter a rule based on part on authorizations received from supervisory user computing device.  The past authorizations may involve subordinate computing devices, for example, if a supervisory computing device has a history of authorizing transactions with a common characteristic, the platform may learn to automatically authorize such transactions identified as being similar to those previously authorized.  See at least [0057].  Transactions may be classified not being similar to those previously authorized will not be automatically authorized, and therefore the Examiner interprets those transactions as being classified as non-pre-approved transaction.); 
determining in real time, by the computer device and after the classifying, that the current transaction exceeds a predetermined threshold, the determining being independent from the classifying (A parent operating a supervisory user computer may set a spending limit above which any transaction is required to be authorized by the parent even if a subordinate user has access to sufficient funds.  See at least [0031].  See also [0022] and [0047].  Event control computing platform may apply rules to the information received from subordinate user computing device such as user - specific transaction rules, account specific transaction rules, user - specific trends information, user - segment trends information, and / or other conditions. These rules may be grouped and arranged into sets of related rules, or rulesets. Rulesets may be ordered by the order in which they are to be applied to a transaction request. At a first threshold, control computing platform may determine if the transaction is black-listed, or always denied. This category of transactions may be rejected by control computing platform and the process may stop.  See at least [0041].  Rules may also include automatically authorization of transactions.  See at least [0057].  The Examiner interprets rulesets being ordered in which they are to be applied (For example, classifying the transaction as automatically authorized or blacklisted or requiring authorization, then applying a spending limit rule) as the determining step being independent from the classifying step.); 
generating in real time, by the computer device and after the determining, a first electronic communication to the second user requesting approval of the current transaction by the second user (To obtain supervisory authorization for a transaction, event control computing platform may cause supervisory user computer device to display a graphical user interface.  See at least [0043] and FIG. 3, Interface 300 that allows a supervisory user to Approve, Modify and Approve, or Reject the transaction.); 
receiving in real time, by the computer device, approval of the current transaction by the second user (The supervisory user computing device associated with a supervisory user may authorize an event (e.g., the transaction) by, for example, sending a text message, email, voicemail, or any other type of message to event control computing platform.  See at least [0044].); 
approving in real time, by the computer device, the current transaction based on the classifying, the determining, and the receiving (Event control computing platform may then determine to authorize the event (e.g., validate the transaction) by a payment or transaction method.  See at least [0048]-[0052]); and 
transmitting in real time, by the computer device, to the electronic transaction device a second electronic communication indicating the current transaction is approved (An electronic wallet associated with the subordinate user computing device may be provided with a transaction authorization token to facilitate the transaction.  See at least [0052].  See also [0053] and FIG. 2D, step 213.  See also FIG. 4, and [0045].  The Examiner interprets the transaction authorization token as an indication the current transaction is approved.).

While Gahnoog discloses an account, Gahnoog does not expressly disclose the account is a joint account.  Furthermore, while Gahnoog discloses receiving approval by the second user, Gahnoog does not expressly disclose receiving in real time, by the computer device and from a mobile phone of the second user, fingerprint data of the second user acquired by a fingerprint scanner on the mobile phone of the second user; confirming, by the computer device, an identity of a second user by comparing the fingerprint data to historical fingerprint data.  Furthermore, while Gahnoog discloses a current transaction, Gahnoog does not expressly disclose wherein the transaction is an attempt to access a secure building, and the electronic transaction device is a security access device.

However, Nowak discloses a joint account (The account may be a joint account (an account used by multiple authorized users or is owned by multiple owners).  See at least [0044].);
receiving in real time, by the computer device and from a mobile phone of the second user, fingerprint data of the second user acquired by a fingerprint scanner on the mobile phone of the second user (When a first user of the joint account initiates a financial transaction at a first terminal, the transaction processing system which is associated with the first terminal or operably connected to the first terminal connects to a customer database or to an access control server being connected to a customer database for determination whether the account is a joint account, i.e. whether the account is to be used by at least two authorized users or by at least two co-owners.  When the transaction processing system determines that the account is used by multiple authorized users or is owned by multiple owners, the transaction processing system may send an authorisation request to the access control server for further processing, i.e. for sending authorization request for the respective initiated financial transaction to at least one further user, being different from the first user who initiated the transaction request.  When the access control server has determined that the account underlying the initiated ; 
confirming, by the computer device, an identity of a second user by comparing the fingerprint data to historical fingerprint data 
From the teaching of Nowak, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Gahnoog by the first and second user of Gahnoog being co-owners of the joint account of Nowak, and to modify Gahnoog by the second user of Gahnoog authorizing the transaction of Gahnoog using fingerprint authentication, as taught in Nowak, in order to enhance scalability and security standards for financial transactions.  See Nowak at least at [0004]-[0006].  

While Gahnoog discloses a current transaction, Gahnoog does not expressly disclose wherein the transaction is an attempt to access a secure building, and the electronic transaction device is a security access device.

However, D’Angelo discloses wherein the transaction is an attempt to access a secure building, and the electronic transaction device is a security access device (D’Angelo discloses that a type of transaction may be a payment transaction or may be an access transaction.  See at least col. 1, lines 63-67.  A second communication is received at the host system, the second communication comprises transaction details of an attempted access transaction initiated by the holder.  See at least col. 2, lines 2-13.  The system may use an RFID reader to extract indentification information from the user when the user is trying to access a controlled area.  See at least col. 11, lines 30-40.  See also FIG. 4B, steps 430-438.  Controlled area may be a building such as cinema, art gallery, health club, dormitory, parking lots, airport concourses, etc.  See at least col. 4, lines 23-45.).
From the teaching of D’Angelo, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Gahnoog by the transaction of Gahnoog being 

Regarding claim 13, Gahnoog discloses a computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to (See at least [0033]-[0035] and FIG. 1B): 
receive an electronic notice of a current transaction being attempted by a first user at an electronic transaction device (The event control computing platform may receive a request to authorize an event from the subordinate user computing device.  An event may correspond to a specific transaction, such as purchase of a particular item or items.  See at least [0036].  See also FIG. 2A, step 202.  The Examiner interprets the event control computing platform as the computer device.  The Examiner also interprets the subordinate user computing device as the electronic transaction device.), 
the current transaction requiring access to an account (The event control computing platform may receive a request to authorize an event from the subordinate user computing device.  See at least [0036].  See also FIG. 2A, step 202.  For example, a user (e.g., a teenager) of a subordinate user computing device may use the subordinate user computing device to request authorization to access a secondary bank account or line or credit controlled or managed by a supervisory user computing device which may operated by a supervisory user (e.g., a parent). , 
the first user and a second user having authority to access the account (For example, a user (e.g., a teenager) of a subordinate user computing device may use the subordinate user computing device to request authorization to access a secondary bank account or line or credit controlled or managed by a supervisory user computing device which may operated by a supervisory user (e.g., a parent).  For example, the supervisory user computing device may control access to a different source of funds that contains sufficient funds for a purchase. However, the parent operating the supervisory user computing device may not wish to grant unfettered access to the different source of funds. In this example, then, the subordinate user computing device may request authorization from the supervisory user computing device to use the different funding source to fund the purchase.  See at least [0020].  The Examiner interprets the subordinate requesting and being granted funds to complete a transaction as the first user having authority to access an asset in the account; and the Examiner interprets the supervisory user controlling or managing funds in an account as the second user having authority to access an asset in the account.); 
compare in real time the current transaction to historical classification data (Event control computing platform may alter a rule based on part on authorizations received from ; 
classify in real time the current transaction as a non-pre-approved transaction based on the comparing (Event control computing platform may alter a rule based on part on authorizations received from supervisory user computing device.  The past authorizations may involve subordinate computing devices, for example, if a supervisory computing device has a history of authorizing transactions with a common characteristic, the platform may learn to automatically authorize such transactions identified as being similar to those previously authorized.  See at least [0057].  Transactions may be classified as, for example, pre-authorized.  See at least [0022].  It is understood that transactions which are identified as not being similar to those previously authorized will not be automatically authorized, and therefore the Examiner interprets those transactions as being classified as non-pre-approved transaction.); 
determine in real time, and after the classifying, that the current transaction does not exceed a predetermined threshold, the determining being independent from the classifying (A parent operating a supervisory user computer may set a spending limit above which any transaction is required to be authorized by the parent even if a subordinate user has access to sufficient funds.  See at least [0031].  See also [0022] and [0047].  Event control computing platform may apply rules to the information received from subordinate user computing device such as user - specific transaction rules, account specific transaction rules, user ; 
approve in real time, and after the determining, the current transaction based on the classifying and the determining (The supervisory user computing device associated with a supervisory user may authorize an event (e.g., the transaction) by, for example, sending a text message, email, voicemail, or any other type of message to event control computing platform.  See at least [0044].); 
generate in real time, and after the approving, an electronic communication to the electronic transaction device approving the current transaction; and transmit in real time to the electronic transaction device the electronic communication indicating the current transaction is approved (The control computing platform may generate a command to effect the authorization of the event.  The command may direct a computing platform such as an event validation computing platform to authorize the event.  The command may comprise a one-time use authorization token specific to the authorized event.  See at least [0048].  An electronic wallet associated with the subordinate user computing device may be provided with a transaction 

While Gahnoog discloses an account, Gahnoog does not expressly disclose the account is a joint account. Furthermore, while Gahnoog discloses a current transaction, Gahnoog does not expressly disclose wherein the transaction is an attempt to access a secure building, and the electronic transaction device is a security access device.

However, Nowak discloses a joint account (The account may be a joint account (an account used by multiple authorized users or is owned by multiple owners).  See at least [0044].).
From the teaching of Nowak, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Gahnoog by the first and second user of Gahnoog being co-owners of the joint account of Nowak, in order to enhance scalability and security standards for financial transactions.  See Nowak at least at [0004]-[0006].  Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

While Gahnoog discloses a current transaction, Gahnoog does not expressly disclose wherein the transaction is an attempt to access a secure building, and the electronic transaction device is a security access device.

However, D’Angelo discloses wherein the transaction is an attempt to access a secure building, and the electronic transaction device is a security access device (D’Angelo discloses that a type of transaction may be a payment transaction or may be an access transaction.  See at least col. 1, lines 63-67.  A second communication is received at the host system, the second communication comprises transaction details of an attempted access transaction initiated by the holder.  See at least col. 2, lines 2-13.  The system may use an RFID reader to extract indentification information from the user when the user is trying to access a controlled area.  See at least col. 11, lines 30-40.  See also FIG. 4B, steps 430-438.  Controlled area may be a building such as cinema, art gallery, health club, dormitory, parking lots, airport concourses, etc.  See at least col. 4, lines 23-45.).
From the teaching of D’Angelo, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Gahnoog by the transaction of Gahnoog being an attempt to access a secure building, as taught by D’Angelo, in order to increase security in secure locations (see D’Angelo at least at col. 1, lines 6-37).  Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claims 2, 9, 14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gahnoog in view of Nowak, in further view of D’Angelo, and in further view of US 2016/0171503 (“Nelsen”).
Regarding claim 2, the combination of Gahnoog, Nowak, and D’Angelo disclose the limitations of claim 1, as discussed above, and Gahnoog discloses a historical database that contains the historical classification data, and includes the transaction, results of the classifying, results of the determining, and the approval received from the second user (The control computing platform may use a machine learning engine to alter a condition or rule under which a request may be authorized.  For example, the platform may alter a condition or rule based on financial history information associated with a subordinate user, history of past authorizations associated with a supervisory user, history of past authorizations facilitated by event control computing platform or other information.  For example, event control computing platform may alter a rule based on past authorizations received from supervisory user computing devices.  The past authorizations may involve subordinate user computing devices.  For example, if a supervisory user computing device has a history of authorization transactions with a common characteristic, the platform may learn to automatically authorization such transactions identified as being similar to those previously authorized.  In this way, the platform may learn the preferences and habits of the operator of supervisory user computing devices.  These and other machine learning examples may decrease the need for manual configuration of rules for the system.  See at least [0056]-[0057].  The Examiner interprets using machine learning as including a historical database, as it is understood that machine learning involves providing a machine learning algorithm with training data to learn from.).

While Gahnoog discloses a historical database, Gahnoog does not expressly disclose the step of updating, by the computing device, a historical database wherein the updating includes the current transaction.

However, Nelsen discloses the step of updating, by the computing device, a historical database wherein the updating includes the current transaction (If a promotion was denied, the method includes notifying the user of the rejection by sending a notification to the user’s primary user device.  See at least [0089] and FIG. 3, steps 345 and 365.  Promotion may be a request by a child to request a parent to pay or reimburse.  See at least [0027] and [0046].  A message center stores messages regarding whether transactions were reimbursed by a parent or not.  The message center may include a message that the parent declined the transaction request (e.g., reimbursement request) of the son.  See at least [0117] and FIG. 17, message on Aug 25, 2014.  See also FIGs. 15-16.).
From the teaching of Nelsen, it would have been obvious to one having ordinary skill in the art before the effective filling date to modify Gahnoog by updating the database of Gahnoog with the current transaction by using the technique Nelsen, in order to provide for control for account holders over subaccount holder expenses and to provide account holders a way to see how much their sub account holders spend (see Nelsen at least at [0002]-[0007]).

Regarding claim 9, the combination of Gahnoog, Nowak, and D’Angelo disclose the limitations of claim 1, as discussed above.  Gahnoog does not expressly disclose the approval is received from the second user over a telecommunication network.

However, Nelsen discloses the approval is received from the second user over a telecommunication network (Computing environment 100 includes a server 101 communicatively coupled to a primary user device 111 and a secondary user device 121 via a network 130.  See at least [0029].).
From the teaching of Nelsen, it would have been obvious to one having ordinary skill in the art before the effective filling date to modify Gahnoog by communication from the second user of Gahnoog to be over a telecommunication network, as taught by Nelsen, in order to provide for control for account holders over subaccount holder expenses and to provide account holders a way to see how much their sub account holders spend (see Nelsen at least at [0002]-[0007]).

Regarding claim 14, the combination of Gahnoog, Nowak, and D’Angelo disclose the limitations of claim 13, as discussed above, and Gahnoog further discloses a historical database that contains the historical classification data, and includes the transaction, results of the classifying, results of the determining, and the approval (The control computing platform may use a machine learning engine to alter a condition or rule under which a request may be authorized.  For example, the platform may alter a condition or rule based on financial history information associated with a subordinate user, history of past authorizations associated with a supervisory user, history of past authorizations facilitated by event control computing platform or other information.  For example, event control computing platform may alter a rule based on past authorizations received from supervisory user computing devices.  The past authorizations may involve subordinate user computing devices.  For example, if a supervisory user computing device has a history of authorization transactions with a common characteristic, the platform may 

While Gahnoog discloses a historical database, Gahnoog does not expressly disclose the step of update a historical database wherein the updating includes the current transaction.

However, Nelsen discloses the step of update a historical database wherein the updating includes the current transaction (If a promotion was denied, the method includes notifying the user of the rejection by sending a notification to the user’s primary user device.  See at least [0089] and FIG. 3, steps 345 and 365.  Promotion may be a request by a child to request a parent to pay or reimburse.  See at least [0027] and [0046].  A message center stores messages regarding whether transactions were reimbursed by a parent or not.  The message center may include a message that the parent declined the transaction request (e.g., reimbursement request) of the son.  See at least [0117] and FIG. 17, message on Aug 25, 2014.  See also FIGs. 15-16.).
From the teaching of Nelsen, it would have been obvious to one having ordinary skill in the art before the effective filling date to modify Gahnoog by updating the database of Gahnoog with the current transaction by using the technique Nelsen, in order to provide for control for 

Regarding claim 18, Gahnoog discloses a system comprising: a processor, a computer readable memory, and a computer readable storage medium (See at least [0033]-[0035] and FIG. 1B); 
program instructions to receive an electronic notice of a current transaction being attempted by a first user at an electronic transaction device (The event control computing platform may receive a request to authorize an event from the subordinate user computing device.  An event may correspond to a specific transaction, such as purchase of a particular item or items.  See at least [0036].  See also FIG. 2A, step 202.  The Examiner interprets the event control computing platform as the computer device.  The Examiner also interprets the subordinate user computing device as the electronic transaction device.), 
the current transaction requiring access to an account (The event control computing platform may receive a request to authorize an event from the subordinate user computing device.  See at least [0036].  See also FIG. 2A, step 202.  For example, a user (e.g., a teenager) of a subordinate user computing device may use the subordinate user computing device to request authorization to access a secondary bank account or line or credit controlled or managed by a supervisory user computing device which may operated by a supervisory user (e.g., a parent). For example, the supervisory user computing device may control access to a different source of funds that contains sufficient funds for a purchase. However, the parent operating the supervisory user computing device may not wish to grant unfettered access to the different source of funds. In this example, then, the subordinate user computing device may request , 
the first user and a second user having authority to access the account (For example, a user (e.g., a teenager) of a subordinate user computing device may use the subordinate user computing device to request authorization to access a secondary bank account or line or credit controlled or managed by a supervisory user computing device which may operated by a supervisory user (e.g., a parent).  For example, the supervisory user computing device may control access to a different source of funds that contains sufficient funds for a purchase. However, the parent operating the supervisory user computing device may not wish to grant unfettered access to the different source of funds. In this example, then, the subordinate user computing device may request authorization from the supervisory user computing device to use the different funding source to fund the purchase.  See at least [0020].  The Examiner interprets the subordinate requesting and being granted funds to complete a transaction as the first user having authority to access an asset in the account; and the Examiner interprets the supervisory user controlling or managing funds in an account as the second user having authority to access an asset in the account.); 
program instructions to compare in real time the current transaction to historical classification data (Event control computing platform may alter a rule based on part on authorizations received from supervisory user computing device.  The past authorizations may involve subordinate computing devices, for example, if a supervisory computing device has a history of authorizing transactions with a common characteristic, the platform may learn to automatically authorize such transactions identified as being similar to those previously ; 
program instructions to classify in real time the current transaction as a non-pre-approved transaction based on the comparing (Event control computing platform may alter a rule based on part on authorizations received from supervisory user computing device.  The past authorizations may involve subordinate computing devices, for example, if a supervisory computing device has a history of authorizing transactions with a common characteristic, the platform may learn to automatically authorize such transactions identified as being similar to those previously authorized.  See at least [0057].  Transactions may be classified as, for example, pre-authorized.  See at least [0022].  It is understood that transactions which are identified as not being similar to those previously authorized will not be automatically authorized, and therefore the Examiner interprets those transactions as being classified as non-pre-approved transaction.); 
program instructions to determine in real time, and after the classifying, that the current transaction exceeds a predetermined threshold, the determining being independent from the classifying (A parent operating a supervisory user computer may set a spending limit above which any transaction is required to be authorized by the parent even if a subordinate user has access to sufficient funds.  See at least [0031].  See also [0022] and [0047].  Event control computing platform may apply rules to the information received from subordinate user computing device such as user - specific transaction rules, account specific transaction rules, user - specific trends information, user - segment trends information, and / or other conditions. These rules may be grouped and arranged into sets of related rules, or rulesets. Rulesets may be ordered by the order in which they are to be applied to a transaction request. At a first threshold, control computing platform may determine if the transaction is black-listed, or always denied. This ; 
program instructions to generate in real time, and after the determining, a first electronic communication to the second user requesting approval of the current transaction by the second user (To obtain supervisory authorization for a transaction, event control computing platform may cause supervisory user computer device to display a graphical user interface.  See at least [0043] and FIG. 3, Interface 300 that allows a supervisory user to Approve, Modify and Approve, or Reject the transaction.); 
program instructions to receive in real time denial of the current transaction by the second user (The supervisory user may input an indication of a rejection in order to reject the transaction.  See at least [0042]-[0043] and FIG. 3, Reject Command.); 
program instructions to deny in real time the current transaction based on the classifying, the determining, and the receiving (If the supervisory user decides to reject authorization of the event and event control computing platform receives information indicating that the supervisory user rejected the authorization, then the process may stop and event control computing platform may not authorize the event (e.g., the transaction).  See at least [0042].); and 
wherein the program instructions are stored on the computer readable storage medium for execution by the processor via the computer readable memory (See at least [0033]-[0035] and FIG. 1B).

While Gahnoog discloses an account, Gahnoog does not expressly disclose the account is a joint account.  Furthermore, while Gahnoog discloses receiving approval by the second user, Gahnoog does not expressly disclose program instructions to receive in real time, from a mobile phone of the second user, fingerprint data of the second user acquired by a fingerprint scanner on the mobile phone of the second user; program instructions to confirm an identity of a second user by comparing the fingerprint data to historical fingerprint data.  Furthermore, Gahnoog does not expressly disclose program instructions to transmit in real time to the electronic transaction device a second electronic communication indicating the current transaction is denied.  Furthermore, while Gahnoog discloses a current transaction, Gahnoog does not expressly disclose wherein the transaction is an attempt to access a secure building, and the electronic transaction device is a security access device.

However, Nowak discloses a joint account (The account may be a joint account (an account used by multiple authorized users or is owned by multiple owners).  See at least [0044].);
program instructions to receive in real time, from a mobile phone of the second user, fingerprint data of the second user acquired by a fingerprint scanner on the mobile phone of the second user (When a first user of the joint account initiates a financial transaction at a first terminal, the transaction processing system which is associated with the first terminal or operably connected to the first terminal connects to a customer database or to an access control server being connected to a customer database for determination whether the account is a joint ; 
program instructions to confirm an identity of a second user by comparing the fingerprint data to historical fingerprint data (The confirmation or authorization given by the second user may be in the form of a confirmation command or may be based on authentication . 
From the teaching of Nowak, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Gahnoog by the first and second user of Gahnoog being co-owners of the joint account of Nowak, and to modify Gahnoog by the second user of Gahnoog authorizing the transaction of Gahnoog using fingerprint authentication, as taught in Nowak, in order to enhance scalability and security standards for financial transactions.  See Nowak at least at [0004]-[0006].  

Gahnoog does not expressly disclose program instructions to transmit in real time to the electronic transaction device a second electronic communication indicating the current transaction is denied. Furthermore, while Gahnoog discloses a current transaction, Gahnoog does not expressly disclose wherein the transaction is an attempt to access a secure building, and the electronic transaction device is a security access device.

However, Nelsen discloses program instructions to transmit in real time to the electronic transaction device a second electronic communication indicating the current transaction is denied (If a promotion was denied, the method includes notifying the user of the rejection by sending a notification to the user’s primary user device.  See at least [0089] and FIG. 3, steps 345 and 365.  Promotion may be a request by a child to request a parent to pay or .
From the teaching of Nelsen, it would have been obvious to one having ordinary skill in the art before the effective filling date to modify Gahnoog by sending a second communication indicating the current transaction is denied by using the technique of Nelsen to send to the electronic transaction device of Gahnoog, in order to provide for control for account holders over subaccount holder expenses and to provide account holders a way to see how much their sub account holders spend (see Nelsen at least at [0002]-[0007]).

While Gahnoog discloses a current transaction, Gahnoog does not expressly disclose wherein the transaction is an attempt to access a secure building, and the electronic transaction device is a security access device.

However, D’Angelo discloses wherein the transaction is an attempt to access a secure building, and the electronic transaction device is a security access device (D’Angelo discloses that a type of transaction may be a payment transaction or may be an access transaction.  See at least col. 1, lines 63-67.  A second communication is received at the host system, the second communication comprises transaction details of an attempted access transaction initiated by the holder.  See at least col. 2, lines 2-13.  The system may use an RFID reader to extract indentification information from the user when the user is trying to access a controlled area.  See at least col. 11, lines 30-40.  See also FIG. 4B, steps 430-438.  Controlled 
From the teaching of D’Angelo, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Gahnoog by the transaction of Gahnoog being an attempt to access a secure building, as taught by D’Angelo, in order to increase security in secure locations (see D’Angelo at least at col. 1, lines 6-37).  Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Regarding claim 20, the combination of Gahnoog, Nowak, Nelsen, and D’Angelo disclose the limitations of claim 18, as discussed above, and Gahnoog further discloses a historical database that contains the historical classification data, including the transaction, results of the classifying, results of the determining, and the decision from the second user (The control computing platform may use a machine learning engine to alter a condition or rule under which a request may be authorized.  For example, the platform may alter a condition or rule based on financial history information associated with a subordinate user, history of past authorizations associated with a supervisory user, history of past authorizations facilitated by event control computing platform or other information.  For example, event control computing platform may alter a rule based on past authorizations received from supervisory user computing devices.  The past authorizations may involve subordinate user computing devices.  For example, if a supervisory user computing device has a history of authorization transactions with a common characteristic, the platform may learn to automatically authorization such transactions identified 

While Gahnoog discloses a historical database, Gahnoog does not expressly disclose the step of updating, by the computing device, a historical database wherein the updating includes the current transaction.  Furthermore, while Gahnoog discloses the decision from second user, Gahnoog does not expressly disclose the decision stored in the historical database is a denial from the second user.

However, Nelsen discloses the step of updating, by the computing device, a historical database wherein the updating includes the current transaction (If a promotion was denied, the method includes notifying the user of the rejection by sending a notification to the user’s primary user device.  See at least [0089] and FIG. 3, steps 345 and 365.  Promotion may be a request by a child to request a parent to pay or reimburse.  See at least [0027] and [0046].  A message center stores messages regarding whether transactions were reimbursed by a parent or not.  The message center may include a message that the parent declined the transaction request (e.g., reimbursement request) of the son.  See at least [0117] and FIG. 17, message on Aug 25, 2014.  See also FIGs. 15-16.) 
denial from the second user (A message center stores messages regarding whether transactions were reimbursed by a parent or not.  The message center may include a message that the parent declined the transaction request (e.g., reimbursement request) of the son.  See at least [0117] and FIG. 17, message on Aug 25, 2014.  See also FIGs. 15-16.).
From the teaching of Nelsen, it would have been obvious to one having ordinary skill in the art before the effective filling date to modify Gahnoog by updating the database of Gahnoog with the current transaction and with the decision of a denial by using the technique Nelsen, in order to provide for control for account holders over subaccount holder expenses and to provide account holders a way to see how much their sub account holders spend (see Nelsen at least at [0002]-[0007]).

Claim 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gahnoog in view of Nowak, in further view of D’Angelo, and in further view of US 2016/0104163 (“Aquino”).
Regarding claim 3, the combination of Gahnoog, Nowak, and D’Angelo disclose the limitations of claim 1, as discussed above, and Gahnoog further discloses receiving historical transactions of the first user (The control computing platform may use a machine learning engine to alter a condition or rule under which a request may be authorized.  For example, the platform may alter a condition or rule based on financial history information associated with a subordinate user, history of past authorizations associated with a supervisory user, history of past authorizations facilitated by event control computing platform or other information.  For example, event control computing platform may alter a rule based on past authorizations 

While Gahnoog discloses using historical data of authorizations to classify received transactions, Gahnoog does not expressly disclose classifying, by the computer device, each of the historical transactions as being one selected from the group consisting of: non-pre-approved, and pre-approved.

However, Aquino discloses classifying, by the computer device, each of the historical transactions as being one selected from the group consisting of: non-pre-approved, and pre-approved (Historical transaction data may include data regarding past transaction that have been evaluated for risk and on which decisions (to allow or block) have been made.  Historical risk analysis results may include data regarding the decisions made on past transactions for which historical transaction data is stored in storage module. For example, the data regarding decisions may include whether a particular transaction was allowed to be performed or blocked 
From the teaching of Aquino, it would have been obvious to one having ordinary skill in the art before the effective filling date to modify Gahnoog by classifying the historical transactions of Gahnoog as non-pre-approved and pre-approved, as taught Aquino, in order to enhance screening of transactions to identify which transactions should not be performed.  See Aquino at least at [0003].

Regarding claim 16, the combination of Gahnoog, Nowak, and D’Angelo disclose the limitations of claim 13, as discussed above, and Gahnoog further discloses receive historical transactions of the first user (The control computing platform may use a machine learning engine to alter a condition or rule under which a request may be authorized.  For example, the platform may alter a condition or rule based on financial history information associated with a subordinate user, history of past authorizations associated with a supervisory user, history of past authorizations facilitated by event control computing platform or other information.  For example, event control computing platform may alter a rule based on past authorizations received from supervisory user computing devices.  The past authorizations may involve subordinate user computing devices.  For example, if a supervisory user computing device has a history of authorization transactions with a common characteristic, the platform may learn to automatically authorization such transactions identified as being similar to those previously 

While Gahnoog discloses using historical data of authorizations to classify received transactions, Gahnoog does not expressly disclose classify each of the historical transactions as being one selected from the group consisting of: non-pre-approved, and pre-approved.

However, Aquino discloses classify each of the historical transactions as being one selected from the group consisting of: non-pre-approved, and pre-approved 
From the teaching of Aquino, it would have been obvious to one having ordinary skill in the art before the effective filling date to modify Gahnoog by classifying the historical transactions of Gahnoog as non-pre-approved and pre-approved, as taught Aquino, in order to enhance screening of transactions to identify which transactions should not be performed.  See Aquino at least at [0003].

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gahnoog in view of Nowak, in further view of D’Angelo, in further view of Aquino, and in further view of US 2019/0378207 (“Dibner-Dunlap”).
Regarding claim 4, the combination of Gahnoog, Nowak, D’Angelo, and Aquino disclose the limitations of claim 3, as discussed above.  Gahnoog does not expressly disclose the classifying of the historical transactions is performed using a natural language classifier.

However, Dibner-Dunlap discloses the classifying of the historical transactions is performed using a natural language classifier (Financial health service 122 may use natural language processing ( NLP) and/or topic modeling to analyze the content of emails, calendars, and/or text feedback that users provide to identify data related to user activity and, therefore, identify transaction categories and/or entities. For example, financial health service 122 may recognize terms by applying a trained NLP model (e.g., a multinomial classifier based on logistic regression or naive Bayes) to text associated with the accounts and transactions in an event stream, such as the names of each of the accounts (e.g., an account named "Mortgage") and/or descriptions of the transactions (e.g., a description stating "payment to IRS". The NLP model 
From the teaching of Dibner-Dunlap, it would have been obvious to one having ordinary skill in the art before the effective filling date to modify Gahnoog by classifying the historical transactions of Gahnoog using natural language classifier, as taught by Dibner-Dunlap, in order to effectively gather financial data to determine information regarding a user’s finances (See Dibner-Dunlap at least at [0010]-[0011]), and since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Regarding claim 17, the combination of Gahnoog, Nowak, D’Angelo, and Aquino disclose the limitations of claim 16, as discussed above. Gahnoog does not expressly disclose the classifying of the historical transactions is performed using a natural language classifier.

However, Dibner-Dunlap discloses the classifying of the historical transactions is performed using a natural language classifier (Financial health service 122 may use natural language processing ( NLP) and/or topic modeling to analyze the content of emails, calendars, and/or text feedback that users provide to identify data related to user activity and, therefore, identify transaction categories and/or entities. For example, financial health service 122 may recognize terms by applying a trained NLP model (e.g., a multinomial classifier based on logistic regression or naive Bayes) to text associated with the accounts and transactions in an event stream, such as the names of each of the accounts (e.g., an account named "Mortgage") and/or 
From the teaching of Dibner-Dunlap, it would have been obvious to one having ordinary skill in the art before the effective filling date to modify Gahnoog by classifying the historical transactions of Gahnoog using natural language classifier, as taught by Dibner-Dunlap, in order to effectively gather financial data to determine information regarding a user’s finances (See Dibner-Dunlap at least at [0010]-[0011]), and since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gahnoog in view of Nowak, in further view of D’Angelo, and in further view of US 2019/0295085 (“Ashiya”).
Regarding claim 12, the combination of Gahnoog, Nowak, and D’Angelo disclose the limitations of claim 1, as discussed above.  Gahnoog does not expressly disclose the computer device includes software provided as a service in a cloud environment.

However, Ashiya discloses the computer device includes software provided as a service in a cloud environment (The remote computer may be connected to the user's computer through any type of network, including a local area network ("LAN") or a wide area network ("WAN"), or the connection may be made to an external computer (for example, through the 
From the teaching of Ashiya, it would have been obvious to one having ordinary skill in the art before the effective filling date to modify Gahnoog by the computer device of Gahnoog including software provided as service in a cloud environment, as taught by Ashiya, in order to more effectively identify fraudulent transactions in a payment processing system.  Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gahnoog in view of Nowak, in further view of Nelsen, in further view of D’Angelo, and in further view of Aquino.
Regarding claim 19, the combination of Gahnoog, Nowak, D’Angelo, and Nelsen disclose the limitations of claim 18, as discussed above, and Gahnoog further discloses receive historical transactions of the first user (The control computing platform may use a machine learning engine to alter a condition or rule under which a request may be authorized.  For example, the platform may alter a condition or rule based on financial history information associated with a subordinate user, history of past authorizations associated with a supervisory user, history of past authorizations facilitated by event control computing platform or other information.  For example, event control computing platform may alter a rule based on past authorizations received from supervisory user computing devices.  The past authorizations may .

While Gahnoog discloses using historical data of authorizations to classify received transactions, Gahnoog does not expressly disclose program instructions to classify each of the historical transactions as being one selected from the group consisting of: non-pre-approved, and pre-approved.

However, Aquino discloses program instructions to classify each of the historical transactions as being one selected from the group consisting of: non-pre-approved, and pre-approved (Historical transaction data may include data regarding past transaction that have been evaluated for risk and on which decisions (to allow or block) have been made.  Historical risk analysis results may include data regarding the decisions made on past transactions for which historical transaction data is stored in storage module. For example, the data regarding decisions may include whether a particular transaction was allowed to be performed or blocked from being performed. If appropriate, historical risk analysis results may include whether a 
From the teaching of Aquino, it would have been obvious to one having ordinary skill in the art before the effective filling date to modify Gahnoog by classifying the historical transactions of Gahnoog as non-pre-approved and pre-approved, as taught Aquino, in order to enhance screening of transactions to identify which transactions should not be performed.  See Acquino at least at [0003].

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gahnoog in view of Nowak, in further view of D’Angelo, and in further view of US 2015/0254659 (“Kulkarni”).
Regarding claim 21, the combination of Gahnoog, Nowak, and D’Angelo discloses the limitations of claim 1, as discussed above.  Gahnoog does not expressly disclose a third user has authority to access the joint account, and approval, of the current transaction, of a majority of all users that have authority to access the joint account is required.

However, Kulkarni discloses a third user has authority to access the joint account, and approval, of the current transaction, of a majority of all users that have authority to access the joint account is required (It should also be appreciated that the methods and systems described herein support a multiple user approval model (e.g., joint account requiring approval from both partners for any transaction). The system allows multiple devices to be registered .
From the teaching of Kulkarni, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify requiring a majority vote to access the asset, as taught by Kulkarni, in order to improve protection from fraudulent transactions (see Kulkarni at least at [0003]).  Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Gahnoog in view of Nowak, in further view of D’Angelo, and in further view of US 2013/0151388 (“Falkenborg”).
Regarding claim 22, the combination of Gahnoog, Nowak, D’Angelo discloses the limitations of claim 1, as discussed above, and Gahnoog further discloses building, by the computer device, a classifier model in a historical database, wherein the classifier model is built using the historical classification data as training data; the two classifications are pre-approved and non-pre-approved (Event control computing platform may alter a rule based on part on authorizations received from supervisory user computing device.  The past authorizations may involve subordinate computing devices, for example, if a supervisory computing device has a history of authorizing transactions with a common characteristic, the platform may learn to automatically authorize such transactions identified as being similar to those previously authorized.  See at least [0057].  Transactions may be classified as, for example, pre-authorized.  See at least [0022].  It is understood that transactions which are identified as not being similar to those previously authorized will not be automatically authorized, and therefore the Examiner interprets those transactions as being classified as non-pre-approved transaction, and interprets the classifications as pre-approved and non-pre-approved.).

While Gahnoog discloses a classifier model, Gahnoog does not expressly disclose the classification model is built using a transaction discriminant model by separating all of the historical classification data into two classifications, wherein the transaction discriminant model uses linear discriminant analysis.

However, Falkenborg discloses the classification model is built using a transaction discriminant model by separating all of the historical classification data into two classifications, wherein the transaction discriminant model uses linear discriminant analysis (The transaction data, recorded by the transaction handler for transactions made using accounts issued by different issuers, is used to identify characteristics of the spending behavior of account owners that may be used to develop a classification model or decision tool for determining if a payment account is associated with a consumer or with a business, and/or if the 
From the teaching of Falkenborg, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Gahnoog by the classification model of Gahnoog using a transaction discriminant model to classify data into two classifications, as taught by Falkenborg, in order to improve user experience and service quality (see Falkenborg at least at [0231]).  Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
“Training ML Models” by Amazon Machine Learning, dated August 16, 2015 https://docs.aws.amazon.com/machine-learning/latest/dg/training-ml-models.html (hereinafter “Amazon”) discloses that the process of machine learning involves providing a machine learning algorithm with training data to learn from.
US 2015/0278813 (“Yue”) discloses determining a temporary transaction limit is disclosed, including: receiving a transaction request message, wherein the transaction request message includes a total transaction cost and identifying information associated with a user; determining that the total transaction cost is greater than a predetermined limit; retrieving historical transaction data associated with a plurality of users; determining a plurality of clustered classifications from the historical transaction data associated with the plurality of users; determining a clustered classification from the plurality of clustered classifications based on historical transaction data associated with the user; determining a dynamic quota corresponding to the clustered classification for the user using a predetermined mapping rule; and determining whether the transaction request message is approved based on comparing the total transaction cost to a temporary transaction limit, wherein the temporary transaction limit comprises a combination of the predetermined limit and the dynamic quota.
US 2014/0101024 (“Li”) discloses a system including a discriminant model training module configured to receive historical orders from a data source and to generate discriminant model parameters based on the historical orders, a discriminant model engine configured to receive at least one order to be analyzed and to calculate a probability for each of a plurality of outcomes for the at least one order to be analyzed based on the discriminant model parameters, and a strategy comparison module configured to calculate an expected business value for at least one strategy based on, in part, the probabilities for the plurality of outcomes to evaluate a risk associated with the at least one order.
US 10,573,106 (“Brady”) discloses an intermediary device may be configured to allow an authorized visitor to access a secure facility (such as a home) on behalf of an owner. The intermediary device may generate an authenticator and provide the authenticator to a service provider, who may then present the authenticator to the intermediary device upon arriving at the facility. The intermediary device may unlock or open, or lock and close, any doors within the facility as necessary in order to grant access to a specific portion of the facility and restrict access to other portions of the facility. The intermediary device may also capture, or cause the capture of, images or other data regarding actions taken by the service provider, and establish a communications channel with the owner for the exchange of information or data regarding such actions, or any events or conditions of the facility.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606.  The examiner can normally be reached on Monday - Friday 8-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.E.Z./Examiner, Art Unit 3694                                                                                                                                                                                                        
/ELDA G MILEF/Primary Examiner, Art Unit 3694